Exhibit 10.1

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of May 31, 2007 (this “Amendment”), is entered into by
Ferrellgas Receivables, LLC, a Delaware limited liability company (“Seller”),
Ferrellgas, L.P., a Delaware limited partnership (“Ferrellgas”), as initial
Servicer (the initial Servicer together with Seller, the “Seller Parties” and
each, a “Seller Party”), JPMorgan Chase Bank, N.A. (“JPMorgan Chase” and,
together with its successors and assigns hereunder that become Committed
Purchasers, the “Financial Institutions”), Jupiter Securitization Company, LLC
(f/k/a Jupiter Securitization Corporation, “Jupiter”), Fifth Third Bank (“Fifth
Third”), and JPMorgan Chase Bank, N.A., as agent for the Purchasers hereunder or
any successor agent hereunder (together with its successors and assigns
hereunder, the “Agent”) with respect to the Second Amended and Restated
Receivables Purchase Agreement dated as of June 6, 2006 among the parties (as
heretofore amended, the “Existing Agreement”). The Existing Agreement, as
amended hereby, is hereinafter referred to as the “Agreement.” Unless defined
elsewhere herein, capitalized terms used in this Amendment shall have the
meanings assigned to such terms in Exhibit I to the Existing Agreement.

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend the Existing Agreement as
hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

1. Amendments.

1.1. Section 1.1(b) of the Existing Agreement is hereby amended and restated in
its entirety to read as follows:

(b) Not more than once per calendar month, Seller may, upon at least 5 Business
Days’ notice to the Agent (who will promptly forward a copy of each such notice
to the Purchasers):

(i) terminate in whole or reduce in part, ratably between the Purchaser Groups
(and, within the Jupiter Group, ratably among the Financial Institutions), the
unused portion of the Purchase Limit and the Group Purchase Limits; provided
that each partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof; or

(ii) increase, ratably between the Purchaser Groups (and, within the Jupiter
Group, ratably among the Financial Institutions), the Purchase Limit in an
aggregate amount equal to $5,000,000 or an integral multiple thereof; provided
that the Purchase Limit may not be increased to more than $160,000,000.

Each increase or decrease in the Purchase Limit shall increase or decrease (as
applicable) (A) the aggregate Commitments by a like amount, which aggregate
increase or decrease shall be apportioned amongst the various Committed
Purchasers’ Commitments ratably in accordance with their respective Committed
Purchaser Percentages, and (B) the Group Purchase Limits by an amount equal to
their respective Percentages of such increase or decrease, as applicable. Each
notice of an increase or of a partial decrease in the Purchase Limit shall be
accompanied by an updated version of Schedule A hereto bearing the effective
date of such increase or decrease.

1.2. Section 6.2(a) of the Existing Agreement is hereby amended to insert after
the term “Monthly Report” where it appears “, Weekly Report”.

1.3. Section 8.5 of the Existing Agreement is hereby amended and restated in its
entirety to read as follows:

Section 8.5. Reports.

(a) The Servicer shall prepare and forward to the Agent (i) on the 18th day of
each month hereafter or if any such day is not a Business Day, on the next
succeeding Business Day (each, a “Monthly Reporting Date”), a Monthly Report and
(ii) at such times as the Agent or Fifth Third shall reasonably request, a
listing by Obligor of all Pool Receivables together with an aging of all Pool
Receivables. Additionally, at such more frequent times as the Agent or Fifth
Third shall reasonably request, upon five (5) days’ notice, the Servicer will
furnish (x) a report calculating the amount of Eligible Receivables as of such
date based on the information available to determine sales, credits, charge-offs
and collections since the most recent Monthly Report, or (y) such other form of
report in form and substance reasonably satisfactory to the Agent and Fifth
Third with respect to the amount of Eligible Receivables based on available
information. At any time that the Agent or Fifth Third shall request upon not
less than five (5) days’ notice, the Servicer shall prepare and forward to the
Agent an interim report setting forth all of the items covered in a Monthly
Report, as of the date of such request, and in the same format as a Monthly
Report.

(b) In addition to the Monthly Reports and other reports required under
Section 8.5(a), on Tuesday of each week during the months of April, May and June
or if any such day is not a Business Day, on the next succeeding Business Day
(each, a “Weekly Reporting Date”), the Servicer shall prepare and forward to the
Agent a Weekly Report as of the last Business Day of the week then most recently
ended.

1.4. Section 9.1(k) of the Existing Agreement is hereby amended and restated in
its entirety to read as follows:

(k) As of the last day of any Measurement Period ending during the periods
specified in the table below, the average of the three Measurement Periods then
most recently ended for the Outstanding Balance of all Receivables included in
the Purchaser Interests (regardless of whether they are Eligible Receivables on
the date of determination) as to which any payment, or part thereof, remains
unpaid for 91 days or more from the original due date for such payment shall
exceed the percentage specified in the table below opposite such period:

              Applicable Period in Which Measurement Period Ends   Percentage
May or December, 2007
    20.00 %
 
       
June, October or November, 2007
    25.00 %
 
       
July, 2007
    27.00 %
 
       
August or September, 2007
    29.00 %
 
       
At all other times
    16.50 %
 
       

1.5. Each of the following definitions in the Existing Agreement is hereby
amended and restated in its entirety to read as follows:

“Authorized Officer” means, with respect to any Person, its president,
controller, treasurer, chief financial officer, director of finance or any
similar officer performing the same function as any of the foregoing.

“Commitment” means for Fifth Third and each Financial Institution, as the case
may be, its commitment to purchase Purchaser Interests from Seller in the
aggregate amount set forth on Schedule A hereto, as the same may be updated from
time to time pursuant to Section 1.1(b).

“Liquidity Termination Date” means May 29, 2008.

“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5(a).

“Monthly Reporting Date” has the meaning set forth in Section 8.5(a).

“Purchase Limit” means, on any date of determination, an amount equal to the sum
of the Commitments set forth on Schedule A hereto, as the same may be updated
from time to time pursuant to Section 1.1(b).

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of 80% of the Net Asset Interest
Balance on the applicable purchase date over the aggregate outstanding amount of
Aggregate Capital determined as of the date of the most recent Monthly Report or
Weekly Report, as applicable, taking into account such proposed Incremental
Purchase.

1.6. The following new definitions are hereby added to Exhibit I to the Existing
Agreement in their appropriate alphabetical order:

“Committed Purchaser Percentage” means, on any date of determination for each
Committed Purchaser, the ratio (expressed as a percentage) of its Commitment to
the total of all Committed Purchasers’ Commitments.

“Weekly Report” means a report in substantially the form of Exhibit VII hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5(b).

“Weekly Reporting Date” has the meaning specified in Section 8.5(b).

1.7. Exhibit VI to the Existing Agreement is hereby amended and restated in its
entirety to read as set forth on Annex A hereto.

1.8. A new Exhibit VII in the form of Annex B hereto is hereby added to the
Existing Agreement.

1.9. Schedule A to the Existing Agreement is hereby amended and restated in its
entirety to read as set forth in Schedule A hereto.

1.10. In addition to the foregoing, each of the parties hereby agrees that,
notwithstanding the terms of Section 10.3 of the Agreement, Seller’s obligation
to pay for the cost of the Agent’s auditors’ 2007 audit prior to the date hereof
of Seller’s books, records and procedures shall be capped at $15,000, with 50%
of any audit fees or related disbursements in excess of that cap to be paid by
each of the Agent and Fifth Third.

2. Representations and Warranties. In order to induce the other parties hereto
to enter into this Amendment, each of the Buyer and the Originator hereby
represents and warrants to each of the other parties hereto as follows:

(a) The execution and delivery by such party of this Amendment, and the
performance of its obligations under the Agreement as amended hereby, are within
such party’s organizational powers and authority and have been duly authorized
by all necessary organizational action on its part;

(b) This Amendment has been duly executed and delivered by such party, and the
Agreement, as amended hereby, constitutes such party’s legal, valid and binding
obligation, enforceable against such party in accordance with its terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law), and

(c) As of the date hereof, no event has occurred and is continuing that will
constitute a Termination Event or a Potential Termination Event.

3. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon (a) execution by each of the parties of counterparts
hereof and delivery of such executed counterparts to the Agent, and (b) receipt
by each of Jupiter and Fifth Third of a fully-earned and non-refundable
amendment fee of $30,000 in immediately available funds.

4. Miscellaneous.

(a) CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

(c) Ratification of Agreement. Except as expressly amended hereby, the Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.

<Signature pages follow>

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

FERRELLGAS RECEIVABLES, LLC

     
By:
 

 
   
Name:
Title:
  Kevin T. Kelly
Senior Vice President and Chief Financial Officer

FERRELLGAS, L.P.

By: Ferrellgas, Inc., its General Partner

     
By:
 

 
   
Name:
Title:
  Kevin T. Kelly
Senior Vice President and Chief Financial Officer
 
   

1

JUPITER SECURITIZATION COMPANY, LLC

By: JPMorgan Chase Bank, N.A., as attorney-in-fact

By:

Mark J. Connor
Vice President

JPMORGAN CHASE BANK, N.A.,

Individually as a Financial Institution and as Agent

     
By:
 

 
   
Name:
Title:
  Mark J. Connor
Vice President
 
   

2

FIFTH THIRD BANK

     
By:
 

 
   
Name:
Title:
  Brian Gardner
Vice President
 
   

3

Schedule A to Amendment

SCHEDULE A

COMMITMENTS
As of May 31, 2007

          Committed Purchaser   Commitment
JPMorgan Chase Bank, N.A.
  $ 60,000,000  
Fifth Third Bank
  $ 60,000,000  

4